DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive. 
Regarding the argument of rejections of 103, the examiner respectfully disagrees.
The term “unmatched/opposite signals” has been mentioned and been regarded as not a limitation found in claim 1. Claim 1 states: “if the height signal does not correspond to the operator control signal”. This feature is being interpreted for one of the ordinary skill in the art as the height signal and the operator control signal are unmatched or are of certain difference to eventually cause chain slacking. Gaibler teaches a vehicle control module for processing the height signal received from the height sensor and an operator control signal received from the one or more operator controls, wherein the vehicle control module evaluates the height signal and the operator control signal at Fig. 7; Col. 5, lines 62-68; Col. 5, lines 42-45; Col. 9, lines 9-26; Col. 6, lines 5-11. As Gaibler teaches a vehicle which is of capability of sensing carriage height, being master controlled and disabling the system when it senses certain height error. Ishikawa cures the deficiency of “if the height signal does not correspond to the operator control signal” by teaching disabling certain function of vehicle when operator’s operation is different or deviate from the system’s procedural steps or value.
Same reason applies to claims 10, 16 and 22. The previous rejections still apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14, 16-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gaibler et al. (US 4782920, hereinafter Gaibler, already of record) in view of Ishikawa (US 6287236, hereinafter Ishikawa, already of record).
Regarding claim 1, Gaibler teaches a materials handling vehicle comprising: 
a mast assembly; 
a load handling structure supported on the mast assembly; 
one or more operator controls; 
a lifting structure having a chain structure for performing a lifting and lowering of the load handling structure relative to the mast assembly (See at least Gaibler: Fig. 1, 7; Col. 1, lines 8-12; Col. 5, lines 42-45);
a height sensor for generating a height signal corresponding to vertical movement of the load handling structure relative to the mast assembly (See at least Gaibler: Col. 5, lines 62-68; Col. 6, lines 5-11); and
a vehicle control module for processing the height signal received from the height sensor and an operator control signal received from the one or more operator controls, wherein the vehicle control module evaluates the height signal and the operator control signal and disables one or more vehicle functions if the height signal does not correspond to the operator control signal (See at least Gaibler: Fig. 7; Col. 5, lines 62-68; Col. 5, lines 42-45; Col. 9, lines 9-26; Col. 6, lines 5-11).
Yet, Gaibler does not explicitly teach:
…if the height signal does not correspond to the operator control signal…
However, in the same field of endeavor, Ishikawa teaches:
…if the height signal does not correspond to the operator control signal (See at least Ishikawa: Col. 11, lines 1-11)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a materials handling vehicle of Gaibler, to incorporate unmatched signals, as taught by Ishikawa, for the benefit of increasing safety (see at least Ishikawa: Col. 11, lines 1-11).

Regarding claims 2 and 17, Gaibler in combination with Ishikawa teaches the materials handling vehicle and method as set forth in claims 1 and 16. Gaibler further teaches:
wherein the one or more vehicle functions include at least one of lowering movement of the load handling structure or vehicle travel movement (See at least Gaibler: Col. 9, lines 20-26).

Regarding claim 3, Gaibler in combination with Ishikawa teaches the materials handling vehicle as set forth in claim 1. 
Although Gaibler teaches operational signals, Gaibler does not explicitly teach:
wherein the vehicle control module disables the one or more vehicle functions if: 
the operator control signal comprises a load handling structure lower signal; and 
the height signal comprises one of a lifting state signal, corresponding to a height of the load handling structure increasing relative to an adjacent mast section, or a static state signal, corresponding to the height of the load handling structure not changing relative to the adjacent mast section.
However, in the same field of endeavor, Ishikawa teaches:
wherein the vehicle control module disables the one or more vehicle functions if: 
the operator control signal comprises a load handling structure lower signal; and 
the height signal comprises one of a lifting state signal, corresponding to a height of the load handling structure increasing relative to an adjacent mast section, or a static state signal, corresponding to the height of the load handling structure not changing relative to the adjacent mast section (See at least Ishikawa: Col. 11, lines 1-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the materials handling vehicle of Gaibler, to incorporate unmatched/opposite signals, as taught by Ishikawa, for the benefit of increasing safety (see at least Ishikawa: Col. 11, lines 1-11).

Regarding claim 4, Gaibler in combination with Ishikawa teaches the materials handling vehicle as set forth in claim 1. Gaibler further teaches:
wherein the operator control signal comprises one of a load handling structure lower signal, or a load handling structure lift signal (See at least Gaibler: Fig. 1; Abstract).

Regarding claim 5, Gaibler in combination with Ishikawa teaches the materials handling vehicle as set forth in claim 4. Gaibler further teaches: 
wherein the height signal comprises one of:
a lowering state signal, corresponding to a height of the load handling structure decreasing relative to an adjacent mast section (See at least Gaibler: Col. 5, lines 62-68; Col. 6, lines 5-11); 
a lifting state signal, corresponding to the height of the load handling structure increasing relative to the adjacent mast section (See at least Gaibler: Col. 5, lines 62-68; Col. 6, lines 5-11); or 
a static state signal, corresponding to the height of the load handling structure not changing relative to the adjacent mast section (See at least Gaibler: Col. 5, lines 62-68; Col. 6, lines 5-11); 
Yet, Gaibler does not explicitly teach:
wherein the lifting state and static state signals comprise signals that do not correspond to the load handling structure lower signal for disabling the one or more vehicle functions.
However, in the same field of endeavor, Ishikawa teaches:
wherein the lifting state and static state signals comprise signals that do not correspond to the load handling structure lower signal for disabling the one or more vehicle functions (See at least Ishikawa: Col. 11, lines 1-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the materials handling vehicle of Gaibler, to incorporate unmatched/opposite signals, as taught by Ishikawa, for the benefit of increasing safety (see at least Ishikawa: Col. 11, lines 1-11).

Regarding claims 8 and 14, Gaibler in combination with Ishikawa teaches the materials handling vehicle as set forth in claims 1 and 10. Gaibler further teaches:
wherein the height sensor comprises a height encoder to sense a position of the load handling structure relative to an adjacent mast section (See at least Gaibler: Col. 5, lines 62-68; Col. 6, lines 5-11).

Regarding claim 9, Gaibler in combination with Ishikawa teaches the materials handling vehicle as set forth in claim 1. Gaibler further teaches:
wherein the load handling structure comprises an operator's compartment (See at least Gaibler: Fig. 1; Col. 1, lines 8-12).

Regarding claim 10, Gaibler teaches a materials handling vehicle comprising: 
a mast assembly; 
a load handling structure supported on the mast assembly; 
one or more operator controls; 
a lifting structure having a chain structure for performing a lifting and lowering of the load handling structure relative to the mast assembly (See at least Gaibler: Fig. 1, 7; Col. 1, lines 8-12; Col. 5, lines 42-45);
a first sensor for sensing a first operating condition of the lifting structure; 
a second sensor for sensing a second operating condition of the lifting structure (See at least Gaibler: Fig. 3; Col. 5, lines 63-68); and
a vehicle control module for processing a first signal received from the first sensor and a second signal received from the second sensor, wherein the vehicle control module disables one or more vehicle functions if at least one of (See at least Gaibler: Fig. 7; Col. 5, lines 62-68; Col. 5, lines 42-45): 
the first signal has a value that corresponds to a chain slack condition in the lifting structure; or 
the second signal has a value that corresponds to a chain slack condition in the lifting structure (See at least Gaibler: Col. 9, lines 9-26; Col. 6, lines 5-11).
Yet, Gaibler does not explicitly teach:
… the first signal has a value that corresponds to … the second signal has a value that corresponds to…
However, in the same field of endeavor, Ishikawa teaches:
… the first signal has a value that corresponds to … the second signal has a value that corresponds to (See at least Ishikawa: Col. 11, lines 1-11)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a materials handling vehicle of Gaibler, to incorporate unmatched signals, as taught by Ishikawa, for the benefit of increasing safety (see at least Ishikawa: Col. 11, lines 1-11).

Regarding claim 11, Gaibler in combination with Ishikawa teaches the materials handling vehicle as set forth in claim 10. Gaibler further teaches:
wherein one of the first and second sensors comprises a height sensor providing a height signal corresponding to a movement of the load handling structure relative to an adjacent mast section (See at least Gaibler: Col. 5, lines 62-68; Col. 6, lines 5-11).

Regarding claim 12, Gaibler in combination with Ishikawa teaches the materials handling vehicle as set forth in claim 11. Gaibler further teaches:
wherein the vehicle control module processes an operator control signal received from the one or more operator controls, and wherein the operator control signal comprises one of a load handling structure lower signal or a load handling structure lift signal (See at least Gaibler: Col. 5, lines 42-45).

Regarding claim 13, Gaibler in combination with Ishikawa teaches the materials handling vehicle as set forth in claim 12. Gaibler further teaches:
wherein the one or more vehicle functions include at least one of lowering movement of the load handling structure or vehicle travel movement (See at least Gaibler: Col. 9, lines 20-26), and…
Ishikawa also further teaches:
the vehicle control module disables the one or more vehicle functions if:
the operator control outputs the load handling structure lower signal; and 
the height signal corresponds to at least one of a height of the load handling structure increasing relative to the adjacent mast section or 
the height of the load handling structure not changing relative to the adjacent mast section (See at least Ishikawa: Col. 11, lines 1-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the materials handling vehicle of Gaibler, to incorporate unmatched/opposite signals, as taught by Ishikawa, for the benefit of increasing safety (see at least Ishikawa: Col. 11, lines 1-11).

Regarding claim 16, Gaibler teaches a method of detecting a chain slack condition in a materials handling vehicle having  
a mast assembly, 
a load handling structure supported on the mast assembly, 
one or more operator controls, 
a lifting structure for performing lifting and lowering of the load handling structure relative to the mast assembly, and a vehicle control module, the method comprising  (See at least Gaibler: Fig. 1, 7; Col. 1, lines 8-12; Col. 5, lines 42-45):
detecting an operator control signal from the one or more operator controls; 
detecting a height signal corresponding to vertical movement of the load handling structure relative to the mast assembly (See at least Gaibler: Fig. 7; Col. 5, lines 62-68; Col. 5, lines 42-45); 
receiving and evaluating the operator control signal and the height signal in the vehicle control module (See at least Gaibler: Fig. 7; Col. 5, lines 62-68; Col. 5, lines 42-45); and
disabling one or more vehicle functions if the height signal does not correspond to the operator control signal, indicating a chain slack condition (See at least Gaibler: Col. 9, lines 9-26; Col. 6, lines 5-11).
Yet, Gaibler does not explicitly teach:
… if the height signal does not correspond to the operator control signal…
However, in the same field of endeavor, Ishikawa teaches:
… if the height signal does not correspond to the operator control signal (See at least Ishikawa: Col. 11, lines 1-11)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a materials handling vehicle of Gaibler, to incorporate unmatched signals, as taught by Ishikawa, for the benefit of increasing safety (see at least Ishikawa: Col. 11, lines 1-11).

Regarding claim 18, Gaibler in combination with Ishikawa teaches the method as set forth in claim 17. Gaibler further teaches:
wherein the operator control signal comprises one of a load handling structure lower signal, or a load handling structure lift signal (See at least Gaibler: Fig. 1; Abstract); and
the height signal comprises one of: 
a lowering state signal, corresponding to a height of the load handling structure decreasing relative to an adjacent mast section; 
a lifting state signal, corresponding to the height of the load handling structure increasing relative to the adjacent mast section; or 
a static state signal, corresponding to the height of the load handling structure not changing relative to the adjacent mast section (See at least Gaibler: Col. 5, lines 62-68; Col. 6, lines 5-11).

Regarding claim 19, Gaibler in combination with Ishikawa teaches The method as set forth in claim 18. Ishikawa further teaches:
wherein the lifting state and static state signals comprise signals that do not correspond to the load handling structure lower signal for indicating the chain slack condition (See at least Ishikawa: Col. 11, lines 1-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the materials handling vehicle of Gaibler, to incorporate unmatched/opposite signals, as taught by Ishikawa, for the benefit of increasing safety (see at least Ishikawa: Col. 11, lines 1-11).

Regarding claim 21, Gaibler in combination with Ishikawa teaches the method as set forth in claim 16. Gaibler further teaches:
detecting a mast switch signal from a mast switch, wherein the vehicle control module processes and evaluates the mast switch signal and deactivates detection of a chain slack condition if the mast switch signal indicates that the load handling structure is in a predetermined lowered position (See at least Gaibler: Col. 8, lines 9-68).

Regarding claim 22, Gaibler teaches a method of detecting a chain slack condition in a materials handling vehicle having  
a mast assembly, a load handling structure supported on the mast assembly, one or more operator controls, a lifting structure for performing lifting and lowering of the load handling structure relative to the mast assembly, and a vehicle control module, the method comprising (See at least Gaibler: Fig. 1, 7; Col. 1, lines 8-12; Col. 5, lines 42-45):
detecting, at a first sensor, a first operating condition of the lifting structure; 
detecting, at a second sensor, a second operating condition of the lifting structure (See at least Gaibler: Fig. 3; Col. 5, lines 63-68); 
receiving and evaluating, in the vehicle control module, a first signal corresponding to the first operating condition and a second signal corresponding to the second operating condition (See at least Gaibler: Fig. 7; Col. 5, lines 62-68; Col. 5, lines 42-45); and
disabling one or more vehicle functions if at least one of: 
the first signal has a value that corresponds to a chain slack condition in the lifting structure; or 
the second signal has a value that corresponds to a chain slack condition in the lifting structure (See at least Gaibler: Col. 9, lines 9-26; Col. 6, lines 5-11).
Yet, Gaibler does not explicitly teach:
… the first signal has a value that corresponds to … the second signal has a value that corresponds to…
However, in the same field of endeavor, Ishikawa teaches:
… the first signal has a value that corresponds to … the second signal has a value that corresponds to (See at least Ishikawa: Col. 11, lines 1-11)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Gaibler, to incorporate unmatched signals, as taught by Ishikawa, for the benefit of increasing safety (see at least Ishikawa: Col. 11, lines 1-11).

Regarding claim 23, Gaibler in combination with Ishikawa teaches the method as set forth in claim 22. Gaibler further teaches:
wherein the first signal comprises a height signal and the second signal comprises a pressure signal (See at least Gaibler: Col. 5, lines 62-68; Col. 6, lines 5-11).

Regarding claim 24, Gaibler in combination with Ishikawa teaches the method as set forth in claim 23. Gaibler further teaches:
wherein the one or more vehicle functions include at least one of lowering movement of the load handling structure or vehicle travel movement (See at least Gaibler: Col. 9, lines 20-26), and the vehicle control module processes an operator control signal from the one or more operator controls, and wherein the vehicle control module disables the one or more vehicle functions if (See at least Gaibler: Col. 5, lines 42-45):… 
Ishikawa also further teaches:
the operator control outputs a load handling structure lower signal; and 
the height signal corresponds to at least one of a height of the load handling structure increasing relative to an adjacent mast section or the height of the load handling structure not changing relative to the adjacent mast section (See at least Ishikawa: Col. 11, lines 1-11).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the materials handling vehicle of Gaibler, to incorporate unmatched/opposite signals, as taught by Ishikawa, for the benefit of increasing safety (see at least Ishikawa: Col. 11, lines 1-11).

Claims 6, 7, 15, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gaibler in view of Ishikawa as applied to claims 1, 10, 16 and 22 above, and further in view of Schoenmaker et al. (US 5462136, hereinafter Schoenmaker, already of record).
Regarding claims 6, 15, 20 and 25, Gaibler in combination with Ishikawa teaches the materials handling vehicle and method as set forth in claims 1, 10, 16 and 22.
Yet, Gaibler in combination with Ishikawa does not explicitly teach:
a hydraulic system for actuating the chain structure; and 
a pressure sensor in the hydraulic system; 
wherein the vehicle control module processes and evaluates a pressure signal from the pressure sensor indicative of a pressure present in the hydraulic system and disables the one or more vehicle functions if the pressure signal indicates the pressure in the hydraulic system is less than a predetermined pressure value. 
However, in the same field of endeavor, Schoenmaker teaches:
a hydraulic system for actuating the chain structure (See at least Schoenmaker: Abstract); and 
a pressure sensor in the hydraulic system (See at least Schoenmaker: Abstract); 
wherein the vehicle control module processes and evaluates a pressure signal from the pressure sensor indicative of a pressure present in the hydraulic system (See at least Schoenmaker: Fig. 2 and 3) and disables the one or more vehicle functions if the pressure signal indicates the pressure in the hydraulic system is less than a predetermined pressure value (See at least Schoenmaker: Abstract).
It would have been obvious to one of ordinary skill in the art to include in the materials handling vehicle and method of Gaibler in combination with Ishikawa with pressure signal indication as taught by Schoenmaker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will protect equipment and ensure safety.
	
Regarding claim 7, Gaibler in combination with Ishikawa and Schoenmaker teaches the materials handling vehicle as set forth in claim 6. Gaibler further teaches:
wherein the one or more vehicle functions include at least one of lowering movement of the load handling structure or vehicle travel movement (See at least Gaibler: Col. 9, lines 20-26).

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663